DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
 Line 6, the phrase “ the expired timer” lacks antecedent basis.
Line 7, the phrase “the band” lacks antecedent basis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 10 of U.S. Patent No. 10,420,047. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of instant application represent broader version of re-arrangement of the claim 7 and 10 of the Patent by eliminating the elements and their functions of the claims and are obvious variants of the patent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Marinier et al. (US 2020/0045659).
Regarding claim 1, Marinier discloses a terminal equipment (Fig. 1B; WTRU 102) comprising: 
a processor circuit (processor 118) configured to flush a hybrid automatic repeat request buffer in all bands (upon expiration of the TAT for a specific UL CC set (or for all, configured UL CC’s in case where there is a single TAT), the WTRU may flush all HARQ buffers corresponding to the UL-SCH of the UL carrier part of the UL CC set [0085]), release a physical uplink control channel (see par. [0052]: the WTRU may release multi-CC configurations upon TAT expiry [Abstract] UL CC may comprise of a number of UL physical channels including, but not limited to, the physical uplink control channel [PUCCH] and the physical uplink shared channel [PUSCH]) and sounding reference signals corresponding to carriers in all the bands (on a UL CC, the WTRU may also be allocated dedicated resources for transmission of Sounding and Reference Signal [SRS]. WTRU releases a configured PUCCH and SRS when the WTRU ha no valid Timing Advance, e.g., upon expiration of TA timer [0060; 0092])), clear any configured downlink assignments and uplink grants (any uplink grant applicable to an UL carrier part of the UL CC set may be cleared upon expiration [0087]), and treat running timers relating to uplink synchronization associated with the bands corresponding to secondary cells as expired (because of TAT expiry, the WTRU may invalidate and/or remove the RACH resources for its configuration, which resources correspond to an SCell Ul which s part of the UL CC set for which TA may no longer be valid [0094]. The WTRU may release the configuration for all SCells for which the respective SCell UL is part of the ULCC set for which the timing alignment is no longer valid. Alternatively, for example, the WTRU ma release the configuration for all SCells when the timing alignment of the PCell is no longer valid [0103]), if the expired timer relating to an uplink synchronization includes the timer relating to an uplink synchronization associated with the band corresponding to the primary cell (the WTRU ma release the configuration for all SCells when the timing alignment of the PCell is no longer valid [0103]; release secondary cell configurations for each of the first set of UL component carriers and the second set of UL carriers on configuration that the first set of UL component carriers includes a primary cell [PCell] and the TAT has expired for the first set of UL component carriers [claim 23]).

Regarding claim 2, Marinier discloses a terminal equipment (Fig. 1B; WTRU 102) comprising:
 a processor circuit (processor 118) coupled to a receiver (transceiver 120), the processor configured to: 
determine whether an expired timer relating to an uplink synchronization is a timer relating to an uplink synchronization associated with a band corresponding to a primary cell (release secondary cell configurations for each of the first set of UL component carriers and the second set of UL carriers on configuration that the first set of UL component carriers includes a primary cell [PCell] and the TAT has expired for the first set of UL component carriers [claim 23]); and flush a hybrid automatic repeat request buffer in all bands (upon expiration of the TAT for a specific UL CC set (or for all, configured UL CC’s in case where there is a single TAT), the WTRU may flush all HARQ buffers corresponding to the UL-SCH of the UL carrier part of the UL CC set [0085]), release a physical uplink control channel (see par. [0052]: the WTRU may release multi-CC configurations upon TAT expiry [Abstract] UL CC may comprise of a number of UL physical channels including, but not limited to, the physical uplink control channel [PUCCH] and the physical uplink shared channel [PUSCH])  and sounding reference signals corresponding to carriers in all the bands (on a UL CC, the WTRU may also be allocated dedicated resources for transmission of Sounding and Reference Signal [SRS]. WTRU releases a configured PUCCH and SRS when the WTRU ha no valid Timing Advance, e.g., upon expiration of TA timer [0060; 0092]), clear any configured downlink assignments and uplink grants (any uplink grant applicable to an UL carrier part of the UL CC set may be cleared upon expiration [0087]),, and treat running timers relating to an uplink synchronization associated with the bands corresponding to secondary cells as expired (because of TAT expiry, the WTRU may invalidate and/or remove the RACH resources for its configuration, which resources correspond to an SCell Ul which is part of the UL CC set for which TA may no longer be valid [0094]. The WTRU may release the configuration for all SCells for which the respective SCell UL is part of the ULCC set for which the timing alignment is no longer valid. Alternatively, for example, the WTRU ma release the configuration for all SCells when the timing alignment of the PCell is no longer valid [0103]),, when it is determined that the expired timer relating to an uplink synchronization includes the timer relating to an uplink synchronization associated with the band corresponding to the primary cell (the WTRU ma release the configuration for all SCells when the timing alignment of the PCell is no longer valid [0103]; release secondary cell configurations for each of the first set of UL component carriers and the second set of UL carriers on configuration that the first set of UL component carriers includes a primary cell [PCell] and the TAT has expired for the first set of UL component carriers [claim 23]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cave et al. (US 2016/0056944) discloses method and apparatus for utilizing a plurality of uplink carriers and a plurality of downlink carriers.
Kim et al. (US 2015/0382312) discloses power headroom report method and apparatus for mobile communication system supporting carrier aggregation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	September 10, 2022